Citation Nr: 1019999	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chronic low back strain.

2.  Entitlement to a rating in excess of 10 percent for a 
stress fracture of the lower left leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1996 to November 2001.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

In April 2007 correspondence, the Veteran requested a 
videoconference hearing from the VA Office in El Paso.  He 
also requested a videoconference hearing in his substantive 
appeal received in February 2009.  In a February 2010 
electronic inquiry, the Veteran indicated that he did not 
request a Travel Board hearing (at the Waco RO).  In an April 
2010 letter, the RO informed the Veteran that his request for 
a hearing was cancelled based on his response to the February 
2010 inquiry.  In April 8, 2010 dated correspondence, the 
Veteran stated that he did not want his request for a 
videoconference hearing from the El Paso station cancelled.  
He stated "My IRIS inquiry was only to check on the status 
of my pending appeal."

Since videoconference (as well as Travel Board) hearings are 
scheduled by the RO (see 38 C.F.R. § 20.704(a)), the case is 
REMANDED for the following:

The RO should arrange for the Veteran to 
be scheduled for a videoconference hearing 
before a Veterans Law Judge, and provide 
him with written notification of the date, 
time, and location of said hearing.

The claims should then be processed in accordance with 
standard appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

